Citation Nr: 1519526	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  12-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 20, 2012.

2.  Entitlement to an increased disability rating for PTSD, rated as 70 percent disabling from August 20, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 through June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for PTSD, effective May 13, 2008, and assigned a 30 percent initial disability rating.  The Veteran perfected a timely appeal in which he challenges the assigned initial disability rating.

In the course of the development of the Veteran's appeal, the RO granted a higher 50 percent disability rating, effective from August 16, 2012.  The Veteran did not express satisfaction with the partial grant awarded by the RO or otherwise express an intention to abandon his appeal.  Hence, In August 2014, the Board remanded this matter for further development, to include:  obtaining records for VA treatment since 2009; arranging a new VA examination to determine the current severity of the Veteran's PTSD; and readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).

Efforts were undertaken to perform the development directed by the Board.  In an October 2014 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a higher 50 percent disability rating for all periods prior to August 20, 2012 and a 70 percent disability rating for all periods from August 20, 2012.  Still, the Veteran has not indicated satisfaction with the foregoing partial grant, and indeed, a March 2015 letter from the Veteran's representative indicates a desire to pursue his appeal further.  Under the circumstances, the Board presumes that the Veteran is seeking the maximum available benefits for his claims concerning diabetes and PTSD and thus maintains jurisdiction over this matter.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The evidence in the record shows that the Veteran has been retired since 2008.  In an October 2014 informal hearing presentation, the Veteran's representative argued that the Veteran's retirement was due to his service-connected disabilities.  Based on this evidence, the Board is of the opinion that the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).  Accordingly, the issue of entitlement to a TDIU is on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, higher disability ratings of 50 percent, effective from May 13, 2008, and of 70 percent, effective from August 20, 2012, were awarded by the RO in an October 2014 rating decision.  In an accompanying Supplemental Statement of the Case (SSOC), the RO determined that ratings higher than those provided in the October 2014 rating decision were not warranted. 

Subsequent to the October 2014 SSOC, additional evidence was received by VA in the form of records for VA treatment received by the Veteran from January 2012 through December 2014.  Despite the same, there is no indication in the claims file that those newly received records were reviewed by the RO; indeed, the records reflects that the issues on appeal were never readjudicated by the RO in a new SSOC.

The Board has contacted the Veteran's representative to inquire whether the Veteran is willing to waive RO consideration of the evidence received by VA after the October 2014 SSOC.  In a March 2015 response, the Veteran has declined to provide such a waiver.

In view of the foregoing, the Board must remand this matter to the RO for review and consideration of all evidence received since the October 2014 SSOC; readjudication of the issues on appeal; and if the RO's determination remains adverse to the Veteran, the issuance of a new SSOC.  38 C.F.R. § 19.31(b)(1) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the issues of the Veteran's entitlement to an initial disability rating in excess of 50 percent for PTSD, prior to August 20, 2012; an increased disability rating for PTSD, rated as 70 percent disabling, from August 20, 2012; and a TDIU.  

2.  If the benefits sought are not granted, furnish the Veteran and his representative with an SSOC addressing these issues and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




